Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 28, 2018

The Court of Appeals hereby passes the following order:

A19A0317. ARTHUR SHERMAINE BUSSEY v. THE STATE.

       In August 2005, Arthur Bussey entered an Alford1 plea to statutory rape, and
the trial court imposed a sentence of six years in prison. The record contains no
indication that Bussey filed a direct appeal from his judgment of conviction. In May
2017, Bussey filed a “Motion to Challenge Jurisdiction,” contending that his
conviction is void because his arrest warrant was invalid due to an inadequate
affidavit, which, he claimed, deprived the trial court of personal jurisdiction over him.
In June 2018, he filed a “Motion to Challenge Constitutionality of Arrest Affidavit
and Issuance of Arrest Warrant” in which he raised identical claims. The trial court
denied both motions in a single order, and Bussey filed this direct appeal.
       A post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case, and any appeal from the denial or dismissal of
such a motion must be dismissed. Williams v. State, 287 Ga. 192, 192, 194 (695
SE2d 244) (2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
Consequently, Bussey’s appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/28/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.


      1
          North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).